 

Exhibit 10.29

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made as of
the 30th day of September, 2014, between Howard Bank (the “Bank” or “Employer”),
a Maryland-chartered trust Company, and Robert A. Altieri, a resident of the
State of Maryland (the “Executive”).

 

RECITALS:

 

WHEREAS, The Bank and the Executive entered into an Employment Agreement with a
effective date of April 30, 2013, and both parties desire to amend such
agreement as provided herein.

 

In consideration of the above premises and the mutual agreements hereinafter set
forth, the parties hereby agree as follows:

 

1.           DEFINITIONS. Whenever used in this Agreement, the following terms
and their variant forms will have the meaning set forth below:

 

1.1          “Agreement” means this Agreement and any exhibits incorporated
herein together with any amendments hereto made in the manner described in this
Agreement.         

 

1.2          “Affiliate” means any business entity which controls the Employer,
is controlled by or is under common control with the Employer. Unless the
context requires otherwise, the term “Employer” used in this Agreement shall
include all Affiliates.

 

1.3          “Area” means the geographic area within a radius of 20 miles of any
office or facility maintained by the Employer from time to time. It is the
express intent of the parties that the Area as defined herein is the area where
the Executive performs or performed services on behalf of the Employer under
this Agreement as of, or within a reasonable time prior to, the termination of
the Executive's employment hereunder.

 

1.4          “Board” means the board of directors of the Bank.

 

1.5          “Business of the Employer” means the business conducted by the
Employer.

 

1.6          “Cause” means any of the following events or conduct preceding a
termination of employment initiated by the Employer:

 

(a)          any act on the part of the Executive that constitutes, in the
reasonable judgment of the Board after consultation with legal counsel, fraud or
dishonesty toward the Employer, toward any employee, officer or director of the
Employer, or toward any person doing business with the Employer;

 

(b)          the conviction of the Executive of any felony or any other crime
involving moral turpitude;

 

 

 

 

(c)          the Executive’s entering into any transaction or contractual
relationship (other than this Agreement) with, or diversion of business
opportunity from, the Employer (other than on behalf of the Employer or with the
prior written consent of the Board); provided, however, such conduct will not
constitute Cause unless the Board delivers to the Executive written notice
setting forth (1) the conduct deemed to qualify as Cause, (2) reasonable
remedial action that might remedy such objection, and (3) a reasonable time (not
less than thirty (30) days) within which the Executive may take such remedial
action, and the Executive has not taken the specified remedial action with the
specified reasonable time;

 

(d)          the Executive breaches any of the covenants contained in Sections
5, 6, 7 or 8 hereof;

 

(e)          the Executive fails to discharge his duties and obligations
contained in this Agreement under; and

 

(f)          conduct by the Executive that results in removal of Executive as an
officer or employee of the Employer pursuant to a written order by any
regulatory agency with authority or jurisdiction over the Employer.

 

1.7          “Change in Control” means the first to occur of any one of the
following events:

 

(a)          the acquisition by any person, persons acting in concert or by an
entity of the then outstanding voting securities of either the Bank or the
Company, if, as the result of the transaction, the acquiring person, persons or
entity owns securities representing more than fifty percent (50%) of the total
voting power of the Bank or the Company, as the case may be;

 

(b)          within any twelve-month period (beginning on or after the Effective
Date) the persons who were directors of either the Bank or the Company
immediately before the beginning of such twelve-month period (the “Incumbent
Directors”) cease to constitute at least a majority of such board of directors;
provided that any director who was not a director as of the Effective Date will
be deemed to be an Incumbent Director if that director was elected to such board
of directors by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors;

 

(c)          the approval by the stockholders of either the Bank or the Company
of a reorganization, merger or consolidation, with respect to which those
persons who were the stockholders of either the Bank or the Company, as the case
may be, immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than fifty percent (50%) of the combined
voting power entitled to vote in the election of directors of the reorganized,
merged or consolidated entities; or

 

(d)          the sale, transfer or assignment of all or substantially all of the
assets of the Company or the Bank to any third party.

 

2 

 

 

1.8          “Code” means the Internal Revenue Code of 1986, as amended.

 

1.9          “Company” means any entity that, on or after the Effective Date,
controls the Bank.

 

1.10        “Company Information” means Confidential Information and Trade
Secrets.

 

1.11        “Confidential Information” means data and information relating to
the business of the Employer (which does not rise to the status of a Trade
Secret) which is or has been disclosed to the Executive or of which the
Executive became aware as a consequence of or through the Executive’s
relationship to the Employer and which has value to the Employer and is not
generally known to its competitors. Confidential Information does not include
any data or information that has been voluntarily disclosed to the public by the
Employer (except where such public disclosure has been made by the Executive
without authorization) or that has been independently developed and disclosed by
others, or that otherwise enters the public domain through lawful means.

 

1.12        “Effective Date” means April 30, 2013.

 

1.13        “Good Reason” means the existence of any of the following conditions
preceding a termination of employment initiated by the Executive:

 

(a)          a material diminution in the powers, responsibilities or duties of
the Executive hereunder or a material change as to whom Executive reports which
in the case of Executive is the Chief Executive Officer of the Bank;

 

(b)          the failure to elect the Executive, or the removal of the
Executive, as an Executive Vice President of the Bank and of the Company;

 

(c)          a material breach of the terms of this Agreement by the Employer;

 

(d)          a change in the location of the principal office of Executive more
than twenty (20) miles from its existing location, which the Employer and
Executive hereby agree to be a material change in the location at which the
Executive provides services under this Agreement; or

 

(e)          a material reduction in the Executive’s Base Salary, as defined in
Section 4.1(a) hereof;

 

provided, however, that no termination of employment which is triggered by any
conduct or event described in this Section 1.13 shall constitute a termination
of employment for Good Reason unless (i) the termination occurs within one (1)
year following the initial existence of one or more of the conditions set forth
above, and (ii) the Executive has first provided the Employer with the
opportunity to cure the event or conduct by giving the Employer a written notice
within ninety (90) days of the initial existence of one or more of the
conditions set forth above describing in sufficient detail the Executive’s
belief that a Good Reason exists, and the Employer fails to cure the condition
prior to the expiration of a thirty (30) day cure period, beginning with the
date such notice is received by the Employer.

 

3 

 

 

1.14        “Permanent Disability” means that the Executive is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, as
certified by a physician chosen by the Employer and reasonably acceptable to the
Executive. Permanent Disability shall also include a determination of disability
that qualifies the Executive for receiving payments under any long-term
disability insurance policy maintained by the Employer under which the Executive
is entitled to benefits, provided that the definition of disability applied
under that policy complies with the requirements of Treasury Regulation §
1.409A-3(i)(4).

 

1.15        “Trade Secrets” means information including, but not limited to,
technical or nontechnical data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans or lists of actual or potential customers or suppliers
which:

 

(a)          derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and

 

(b)          is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

 

1.16         “Treasury Regulations” means 26 C. F. R., the regulations
promulgated under the Code.

 

2.           DUTIES.

 

2.1          The Executive is employed as an Executive Vice President of Howard
Bank and President of the mortgage division of the Bank, is subject to the
direction of the Chief Executive Officer, and must perform and discharge well
and faithfully the duties which may be assigned to Executive from time to time
by the Employer in connection with the conduct of its business.

 

2.2          In addition to the duties and responsibilities specifically
assigned to the Executive pursuant to Section 2.1 hereof, the Executive must:

 

(a)          devote substantially all of the Executive’s time, energy and skill
during regular business hours to the performance of the duties of the
Executive’s employment (reasonable vacations and reasonable absences due to
illness excepted) and faithfully and industriously perform such duties;

 

(b)          diligently follow and implement all management policies and
decisions communicated to Executive by the Chief Executive Officer and the
Board; and

 

4 

 

 

(c)          timely prepare and forward to the Chief Executive Officer and to
the Board all reports and accounting as may be requested of the Executive.

 

2.3          The Executive must devote the Executive’s entire business time,
attention and energies to the Business of the Employer and must not during the
Term of this Agreement be engaged (whether or not during normal business hours)
in any other business or professional activity, whether or not such activity is
pursued for gain, profit or other pecuniary advantage; but this will not be
construed as preventing the Executive from:

 

(a)          investing the Executive’s personal assets in businesses which are
not in competition with the Business of the Employer and which will not require
any services on the part of the Executive in their operation or affairs and in
which the Executive’s participation is solely that of an investor;

 

(b)          purchasing securities in any corporation whose securities are
regularly traded provided that such purchase will not result in Executive
collectively owning beneficially at any time five percent (5%) or more of the
equity securities of any business in competition with the Business of the
Employer; and

 

(c)          participating in civic and professional affairs and organizations
and conferences, preparing or publishing papers or books or teaching, subject to
any directions or limitations that might be established by the Chief Executive
Officer and the Board from time to time.

 

3.           TERM AND TERMINATION.

 

3.1          Term. The current term of this Agreement will conclude on April 30,
2017. The initial term and any renewals thereof are referred to as the “Term.”
Commencing on April 29, 2015 and continuing on each April 29th thereafter (in
each case the “Renewal Date”), this Agreement shall renew for an additional year
so that the term shall be three (3) years from such Renewal Date, unless written
notice of non-renewal is provided to the Executive at least ten (10) and not
more than thirty (30) days prior to such Renewal Date. Commencing on or before
March 31, 2015, prior to each notice period for possible non renewal, the
disinterested members of the Board (or a Committee comprised solely of
disinterested members) will conduct a comprehensive performance evaluation and
review of the Executive for purposes of determining whether to extend the
Agreement, and the results thereof shall be included in the minutes of the
Board’s (or Committee’s) meeting. In the event this Agreement expires due to non
renewal, this Agreement and Employee’s employment shall terminate on the
expiration date of this Agreement.

 

3.2          Termination. The employment of the Executive under this Agreement
may be terminated prior to the expiration of the Term only as follows, subject
to the conditions set forth below:

 

5 

 

 

3.2.1        By the Employer:

 

(a)          for Cause at any time, upon written notice to the Executive,
including the notice provided for in Section 1.6(c), in which event the Employer
will have no further obligation to the Executive except for the payment of any
amounts due and owing under Section 4 on the effective date of the termination;
or

 

(b)          without Cause at any time, upon written notice to the Executive, in
which event the Employer will be required to make the termination payments (i)
under Section 3.7(b) if the termination is effective within twelve months
following a Change in Control or (ii) otherwise under Section 3.7(a).

 

3.2.2         By the Executive:

 

(a)          for Good Reason as provided in Section 1.13, in which event the
Employer will be required to make the termination payments under Section 3.7(a);
or

 

(b)          without Good Reason, in which event the Employer will have no
further obligation to the Executive except for payment of any amounts due and
owing under Section 4 on the effective date of the termination.

 

3.2.3        By the Executive within twelve (12) months following a Change in
Control; provided that the Executive gives at least thirty (30) days’ prior
written notice to the Employer of the Executive’s intention to terminate
employment with such resignation to be effective immediately at the end of such
thirty (30) day period, in which event the Employer will be required to make
termination payments under Section 3.7(b).

 

3.2.4        At any time upon mutual, written agreement of the parties, in which
event the Employer will have no further obligation to the Executive except for
the payment of any amounts due and owing under Section 4 on the effective date
of termination unless otherwise set forth in the written agreement.

 

3.2.5        Immediately upon the Executive’s death, in which event the Employer
will have no further obligation to the Executive except for the payment of any
amounts due and owing under Section 4 on the effective date of termination.
Additionally in such event, all of the Executive’s stock awards and stock
options shall immediately vest upon the effective date of such termination.

 

3.2.6        By either the Employer or the Executive upon the Permanent
Disability of the Executive, in which event the Employer will be required to
make the termination payments under Section 3.7(a); provided that such payment
obligations shall be reduced if and to the extent that the Executive receives
payments under any disability insurance or other program maintained by the
Employer.

 

3.3          Effect of Termination. Termination of the employment of the
Executive pursuant to Section 3.2 will be without prejudice to any right or
claim, which may have previously accrued to either the Employer or the Executive
hereunder and will not terminate, alter, supersede or otherwise affect the terms
and covenants and the rights and duties prescribed in this Agreement.

 

6 

 

 

3.4          Suspension With Pay. Nothing contained herein will preclude the
Employer from releasing the Executive of the Executive’s normal duties and
suspending Executive, with pay, during the pendency of any investigation or
examination to determine whether or not Cause exists for termination of
Executive.

 

3.5          Suspension Without Pay. If Executive is suspended and/or
temporarily prohibited from participating in the conduct of the Employer’s
affairs by a notice served under Section 8(e)(3) or (g)(1) of the Federal
Deposit Insurance Act, the Employer’s obligations under this Agreement will be
suspended as of the date of service thereof, unless stayed by appropriate
proceedings. If the charges in such notice are dismissed, the Employer may in
its sole discretion:

 

(a)          pay Executive all or part of the compensation withheld while its
contract obligations were suspended; and/or

 

(b)          reinstate (in whole or in part) any of its obligations, which were
suspended.

 

3.6          Other Regulatory Requirements. (a) If the Bank is in default, as
defined in Section (3)(x)(1) of the Federal Deposit Insurance Act, all
obligations under this Agreement will terminate as of the date of such default,
but no vested rights of the Executive will be affected. Further, all obligations
under this Agreement will be terminated, except, to the extent determined that
continuation of the Agreement is necessary for the continued operation of the
Bank:

 

(i)          by the Director (the “Director”) of the Federal Deposit Insurance
Corporation (“FDIC”) or his or her designee, at the time the FDIC enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
of the Federal Deposit Insurance Act; or

 

(ii)         by the Director or his or her designee, at the time the Director or
his or her designee approves a supervisory merger to resolve problems relating
to the operation of the Bank or when the Bank is determined by the Director to
be in an unsafe or unsound condition.

 

(b)          If any payment hereunder is determined to violate any regulatory
requirement applicable to the Employer, Employer may decline to make such
payment or amend the amount or timing of such payment to comply with such
regulatory requirements.

 

7 

 

 

3.7          Termination Payments.

 

(a)           In the event and only in the event employment is terminated by the
Employer pursuant to Section 3.2.1(b) or Section 3.2.6 or by the Executive
pursuant to Section 3.2.2(a) or Section 3.2.6 and a Change in Control has not
occurred, then commencing with the first payroll date immediately following the
effective date of such termination the Employer will pay to the Executive as
severance pay and liquidated damages an amount equal to the then current Base
Salary plus all benefits then received by Executive for a period equal to the
remaining Term plus any Incentive Compensation that may have accrued in the
calendar year in which Executive was terminated, which amounts shall be payable
in accordance with the Employer’s normal payroll practices. Additionally in such
event, all of Executive’s stock awards and stock options shall immediately vest
upon the effective date of such termination.

 

(b)          In the event and only in the event a Change in Control has occurred
and employment is terminated by Employer pursuant to Section 3.2.1(b) or by
Executive pursuant to Section 3.2.3, the Executive shall be entitled to a lump
sum payment equal to the sum of (a) the excess of (i) two (2) times Executive’s
Average Annual Compensation over (ii) the aggregate present value, as determined
for federal income tax purposes, of all other payments to the Executive in the
nature of compensation, other than the benefits to which the Executive is
entitled pursuant to the final sentence of this Section 3.7(b), that are treated
for federal income tax purposes as contingent on the Change in Control plus (b)
an annual bonus equal to the greater of target or actual bonus for the year in
which employment terminates, pro-rated for the months elapsed in the annual
bonus period at the time employment terminates, and shall be paid such lump sum
payment by Employer within ten (10) days of the effective date of termination of
employment. As used herein, the term “Average Annual Compensation” means the
average Base Salary and bonus paid to the Executive by the Employer pursuant to
Sections 4.1(a) and 4.1(b)(i) of this Agreement during the most recent three (3)
taxable years ending before the date the Change in Control occurs (or such
portion of such period during which the Executive was employed by the Employer).
In addition to the termination payments provided in this Section 3.7, in the
event and only in the event a Change in Control has occurred and this Agreement
is terminated by Employer or by Executive pursuant to Section 3.2.3: (i) all of
Executive’s stock awards shall immediately vest; (ii) all of Executive’s
unexercised stock options shall become immediately exercisable; and (iii)
Employer shall continue Executive’s medical coverage for a period equal to the
remaining Term at the same level as available to employees of the Employer.

 

(c)          Notwithstanding the foregoing, if Executive is a specified employee
within the meaning of Section 409A of the Code, no amount payable under Section
3.7(a) or (b) shall be paid before the date that is six months after the
effective date of termination of employment, or, if earlier, the date of the
Executive’s death, except to the extent that this Agreement may permit payments
within that period without causing any amount payable pursuant to this Agreement
to be included in the Executive’s gross income pursuant to Section 409A(a)(1)(A)
of the Code prior to the year in which they payments are received by the
Executive. Any payment deferred under this Section 3.7(c) shall be paid on the
Employer’s first normal payroll date after the six-month date or the date of the
Executive’s death, as applicable.

 

8 

 

 

3.8          Calculation of Payment Amount.

 

(a)          Certain Adjustments of Payment Amount. If it is determined that any
payment or distribution by the Employer to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise) is subject to the limitations of Section 280G of
the Code (a “Parachute Payment”), the following provisions will apply:

 

(i)          If the aggregate present value of Parachute Payments is less than
or equal to the 280G limit, then no adjustment to the amount of such Parachute
Payments shall be made.

 

(ii)         If the aggregate present value of Parachute Payments is greater
than the 280G limit, but equal to or less than 110% of the 280G limit, such
Parachute Payments shall be reduced to an amount, the present value of which
maximizes the aggregate present value of Parachute Payments without causing such
Parachute Payments to exceed the 280G limit.

 

(iii)        If the aggregate present value of Parachute Payments is greater
than 110% of the 280G limit, the Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by the Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including any excise tax imposed by Code Section 4999 or
any interest or penalties with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”) imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Parachute Payments.

 

For purposes of this Section 3.8, “present value” shall be determined in
accordance with Code Section 280G(d)(4), and the “280G limit” is the amount that
can be paid under this Agreement or otherwise without causing any amount to be
nondeductible under Code Section 280G or subject to excise tax under Code
Section 4999.

 

9 

 

 

(b)          Determinations made by Accounting Firm. All determinations required
to be made under Section 3.8(a), including the aggregate present value of
Parachute Payments, whether a reduction is required under Section 3.8(a)(ii) and
the amount of such reduction, and whether a Gross-Up Payment is required under
Section 3.8(a)(iii) and the amount of such Gross-Up Payment, shall be made by a
nationally recognized accounting firm selected by the Employer (the “Accounting
Firm”). The Accounting Firm shall provide detailed supporting calculations both
to the Employer and the Executive within 15 business days after the Executive’s
termination of employment. The initial Gross-Up Payment, if any, as determined
pursuant to Section 3.8(a)(iii), shall be paid to the Executive within 15 days
after the receipt of the Accounting Firm’s determination. The Accounting Firm
shall furnish the Executive with an opinion that he or she has substantial
authority to complete and file his or her Federal income tax return in a manner
consistent with the Accounting Firm’s determination of the appropriate amount of
Parachute Payments reportable by the Executive and of the appropriate amount of
Excise Tax required to be paid, if any. Any determination by the Accounting Firm
shall be binding upon the Employer and the Executive.

 

(c)          Special Rules Applicable to Reduction of Payments. The Executive
shall determine which and how much of the Parachute Payments shall be reduced
consistent with the requirements of Section 3.8(a)(ii), provided that, if the
Executive does not make such determination within 10 business days after the
receipt of the calculations made by the Accounting Firm, the Employer shall
elect which and how much of the Parachute Payments shall be eliminated or
reduced consistent with the requirements of Section 3.8(a)(ii) and shall notify
the Executive promptly of such election.

 

(d)          Special Rules Applicable to Gross-Up Payments. The Executive shall
notify the Employer in writing of any claim by the Internal Revenue Service
that, if successful, would require the payment by the Employer of the Gross-Up
Payment. Such notification shall be given as soon as practicable but not later
than ten business days after the Executive knows of such claim and shall apprise
the Employer of the nature of such claim and the date on which such claim is
requested to be paid. The Executive shall not pay such claim prior to the
expiration of the thirty-day period following the date on which it gives such
notice to the Employer (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Employer notifies
the Executive in writing prior to the expiration of such period that it desires
to contest such claim, the Executive shall:

 

(i)          give the Employer any information reasonably requested by the
Employer relating to such claim,

 

(ii)         take such action in connection with contesting such claim as the
Employer shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Employer,

 

(iii)        cooperate with the Employer in good faith in order effectively to
contest such claim, and

 

10 

 

 

(iv)        permit the Employer to participate in any proceedings relating to
such claim;

 

provided, however, that the Employer shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold the Executive harmless, on an after-tax
basis, for any Excise Tax or income tax, including interest and penalties with
respect thereto, imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this Section
3.8(d), the Employer shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Employer shall
determine; provided, however, that if the Employer directs the Executive to pay
such claim and sue for a refund, the Employer shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax, including interest or penalties with respect thereto, imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statue of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Employer’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, and other issue raised by the Internal Revenue
Service or any other taxing authority.

 

If, after receipt by the Executive of an amount advanced by the Employer
pursuant to this Section 3.8(d), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the
Employer’s complying with the requirements of this Section 3.8(d) promptly pay
to the Employer the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Employer pursuant to this Section 3.8(d),
a determination is made that the Executive shall be entitled to any refund with
respect to such claim and the Employer does not notify the Executive in writing
of its intent to contest such denial of refund prior to the expiration of thirty
days after such determination, then such advance shall be forgiven and shall not
be required to be repaid and the amount of such advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.

 

11 

 

 

If the Employer exhausts its remedies pursuant to this Section 3.8(d) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Gross-Up Payment that the
Employer should have made (“Gross-Up Deficiency”). The amount of any such
Gross-Up Deficiency shall be promptly paid by the Employer to or for the benefit
of the Executive. To the extent that any Gross-Up Deficiency arises in the
context of a Parachute Payment that was determined pursuant to Section
3.8(a)(ii), and therefore reduced to the 280G limit, when in fact, the amount of
such Parachute Payment should have been determined under Section 3.8(a)(iii),
the amount of any Gross-Up Deficiency shall include the additional Parachute
Payment due as a result of the calculation of the amount under Section
3.8(a)(iii).

 

(e)          Overpayments/Underpayments. As a result of the uncertainty in the
application of Code Section 280G at the time of the initial determination by the
Accounting Firm hereunder, it is possible that the Parachute Payments will have
been made by the Employer which should not have been made (“Overpayment”), or
that additional Parachute Payments which will not have been made by the Employer
could have been made (“Underpayment”), in each case consistent with the
calculations required to be made hereunder. Overpayments and Underpayments
arising in connection with Parachute Payments appropriately determined pursuant
to Section 3.8(a)(i) or Section 3.8(a)(ii) are governed by this Section 3.8(e).
Any Overpayment or Underpayment arising in connection with a Parachute Payment
that is appropriately determined pursuant to Section 3.8(a)(iii) are governed by
the provisions of Section 3.8(d).

 

(i)          Overpayments. The provisions of this subparagraph (i) apply in
connection with a Parachute Payment that is appropriately determined pursuant to
Section 3.8(a)(ii). If the Accounting Firm, based upon the assertion of a
deficiency by the Internal Revenue Service against the Executive which the
Accounting Firm believes has a high probability of success, determines that an
Overpayment has been made, any such Overpayment paid or distributed by the
Employer to or for the benefit of the Executive shall be treated for all
purposes as a loan ab initio to the Executive which the Executive shall repay to
the Employer together with interest at the applicable federal rate provided for
in Code Section 7872(f)(2); provided, however, that no such loan shall be deemed
to have been made and no amount shall be payable by the Executive to the
Employer if and to the extent such deemed loan and payment would not either
reduce the amount on which the Executive is subject to tax under Code Sections 1
and 4999 or generate a refund of such taxes.

 

(ii)         Underpayments. The provisions of this subparagraph (ii) apply in
connection with a Parachute Payment that is appropriately determined pursuant to
Section 3.8(a)(i) or Section 3.8(a)(ii). If the Accounting Firm, based upon
controlling precedent or other substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Employer to or for the benefit of the Executive, together with interest at the
applicable federal rate provided for in Code Section 7872(f)(2).

 

12 

 

 

4.           COMPENSATION AND BENEFITS.

 

4.1          Compensation. The Executive will receive the following salary and
benefits:

 

(a)          Base Salary and Signing Bonus. During the Term, the Executive will
receive a base salary at the rate of $225,000 per annum, payable in
substantially equal installments in accordance with the Bank’s regular payroll
practices (“Base Salary”). Commencing on January 1, 2014, The Executive’s Base
Salary will increase to $245,000. The Executive’s Base Salary will be reviewed
by the Board annually, and the Executive will be entitled to receive annually an
increase in such amount, if any, as may be determined by the Board. Employer
will pay Employee a signing bonus of $50,000 on the Effective Date subject to
normal payroll deductions.

 

(b)          Incentive Compensation. The following bonuses and other
compensation to which the Executive is entitled are referred to herein as
“Incentive Compensation”:

 

(i)          In addition to Executive’s Base Salary under Section 4.1(a),
Employee will annually receive 9% of the pretax income from the Bank’s retail
mortgage operation with no deduction to seek pretax income for corporate
overhead allocations (the, “Profit Sharing”). Any Profit Sharing will be paid in
cash and restricted stock in a manner consistent with Employer’s compensation
programs. Except as provided in Section 4.1 (b)(ii), Payment of the Profit
Sharing for each year will be made as follows (the, “Payment Schedule”):

 

a.           50% by the 31st of each January for Profit Sharing earned during
the prior calendar year (the “Initial Year”)

 

b.           16.66% by the 31st of January for each of the next three calendar
years after the Initial Year for the prior calendar year.

 

(ii)         In the event Employee’s Profit Sharing is less than $50,000 for the
calendar year 2013, Employer will pay Employee the difference between the amount
of Profit Sharing earned and $50,000 with such difference being paid in a lump
sum on January 31, 2014.

 

In the event Employee’s employment is terminated by Employer for any reason,
Employee shall stop earning Profit Sharing as of the date of termination but
shall be paid all previously earned Profit Sharing pursuant to the Payment
Schedule. If Employee’s employment is terminated by Employer for any reason
other than cause and such termination occurs prior to the end of a calendar
year, the Payment Schedule will be based on the Profit Sharing earned from the
beginning of such year through the date of termination.

 

13 

 

 

(iii)        The Executive will also be entitled to participate in such other
bonus, incentive and other executive compensation programs as are made available
to executive management of the Employer from time to time.

 

(iv)        Employer will grant Employee on the Effective Date 5000 shares of
restricted stock of the Company with such grant vesting equally over three years
commencing on first anniversary of the Effective Date and continuing for the
next two anniversaries of the Effective Date. Employer will take such action as
may be necessary to cause the Company to issues such restricted stock. In the
event Employee is terminated for Cause or voluntarily terminates employment with
the Employer without Good Reason, Employee shall not receive and have no rights
to any shares granted hereunder but not vested as of the date of such
termination.

 

4.2           Business Expenses; Memberships. The Employer agrees to reimburse
the Executive for (a) reasonable business (including travel) expenses incurred
by the Executive in the performance of the Executive’s duties hereunder and
(b) the dues and business related expenditures, including initiation fees,
associated with membership in professional associations which are commensurate
with the Executive’s position; provided, however, that the Executive must, as a
condition of reimbursement, submit verification of the nature and amount of such
expenses in accordance with reimbursement policies from time to time adopted by
the Employer and in sufficient detail to comply with rules and regulations
promulgated by the Internal Revenue Service.

 

4.3           Vacation. On a non-cumulative basis the Executive will be entitled
to vacation in each year of this Agreement in accordance with the Bank’s
vacation policy as then in effect, during which the Executive’s Base Salary will
be paid in full.

 

4.4           Benefits. In addition to the Base Salary and Incentive
Compensation, the Executive will be entitled to such benefits as may be
available from time to time for employees of the Employer. All such benefits
will be awarded and administered in accordance with the Employer’s standard
policies and practices. Such benefits may include, by way of example only,
health, dental, vision, profit-sharing plans, retirement, and disability
insurance benefits and such other benefits as the Employer deems appropriate. In
addition to the benefits described in this Section 4.4, Employer shall provide
to Executive at no cost to Executive, split dollar benefits of a $500,000 key
man life insurance policy.

 

4.5           Car Allowance. Employer shall pay Employee $750.00 per month as a
car allowance.

 

4.6           Withholding. The Employer may deduct from each payment of
compensation hereunder all amounts required to be deducted and withheld in
accordance with applicable federal and state income, FICA and other withholding
requirements.

 

14 

 

 

5.           COMPANY INFORMATION.

 

5.1          Ownership of Information. All Company Information received or
developed by the Executive while employed by the Employer will remain the sole
and exclusive property of the Employer.

 

5.2          Obligations of the Executive. The Executive agrees (a) to hold
Company Information in strictest confidence, (b) not to use, duplicate,
reproduce, distribute, disclose or otherwise disseminate Company Information or
any physical embodiments thereof and (c) not to take or fail to take any action
with respect to Confidential Information that would result in any Company
Information losing its character or ceasing to qualify as Confidential
Information or a Trade Secret. In the event that the Executive is required by
law to disclose any Company Information, the Executive will not make such
disclosure unless (and then only to the extent that) the Executive has been
advised by the Company’s legal counsel that such disclosure is required by law
and then only after prior written notice is given to the Employer when the
Executive becomes aware that such disclosure has been requested and is required
by law. This Section 5 will survive the termination of employment with respect
to Confidential Information for so long as it remains Confidential Information,
but for no longer than three (3) years following termination of employment, and
this Section 5 will survive termination of employment with respect to Trade
Secrets for so long as is permitted by the then-current Maryland Trade Secrets
Act.

 

5.3          Delivery upon Request or Termination. Upon request by the Employer,
and in any event upon termination of employment with the Employer, the Executive
will promptly deliver to the Employer all property belonging to the Employer,
including without limitation, all Company Information then in the Executive’s
possession or control.

 

6.           NON-COMPETITION. The Executive agrees that during the Term
hereunder and, in the event of the Executive’s termination of employment for any
reason, during the period of one (1) year from and after the effective date of
such termination, the Executive will not (except on behalf of or with the prior
written consent of the Employer), within the Area, either directly or
indirectly, on the Executive’s own behalf or in the service or on behalf of
others, as a principal, partner, officer, director, manager, supervisor,
administrator, consultant, executive employee or in any other capacity which
involves duties and responsibilities similar to those undertaken for the
Employer, engage in any business which is the same as or essentially the same as
the Business of the Employer.

 

7.           NON-SOLICITATION OF CUSTOMERS. The Executive agrees that during the
Term hereunder and, in the event of the Executive’s termination of employment
for any reason, during the period of one (1) year from and after the effective
date of such termination, the Executive will not (except on behalf of or with
the prior written consent of the Employer), within the Area, on the Executive’s
own behalf or in the service or on behalf of others, solicit, divert or
appropriate or attempt to solicit, divert or appropriate, directly or by
assisting others, any business from any of the Employer’s customers, including
actively sought prospective customers, with whom the Executive has or had
material contact during the last two (2) years of the Executive’s employment,
for purposes of providing products or services that are competitive with those
provided by the Employer.

 

15 

 

 

8.           NON-SOLICITATION OF EMPLOYEES. The Executive agrees that during the
Term hereunder and, in the event of the Executive’s termination of employment
for any reason, during the period of (1) year from and after the effective date
of such termination, the Executive will not, except for Executive’s
Administrative Assistant, within the Area, on the Executive’s own behalf or in
the service or on behalf of others, solicit, recruit or hire away or attempt to
solicit, recruit or hire away, directly or by assisting others, any employee of
the Employer, whether or not such employee is a full-time employee or a
temporary employee of the Employer and whether or not such employment is
pursuant to written agreement and whether or not such employment is for a
determined period or is at will.

 

9.           REMEDIES. The Executive agrees that the covenants contained in
Sections 5 through 9 of this Agreement are of the essence of this Agreement;
that each of the covenants is reasonable and necessary to protect the business,
interests and properties of the Employer; and that irreparable loss and damage
will be suffered by the Employer should the Executive breach any of the
covenants. Therefore, the Executive agrees and consents that, in addition to all
the remedies provided by law or in equity, the Employer will be entitled to a
temporary restraining order and temporary and permanent injunctions to prevent a
breach or contemplated breach of any of the covenants. The Employer and the
Executive agree that all remedies available to the Employer or the Executive, as
applicable, will be cumulative.

 

10.         SEVERABILITY. The parties agree that each of the provisions included
in this Agreement is separate, distinct and severable from the other provisions
of this Agreement and that the invalidity or unenforceability of any Agreement
provision will not affect the validity or enforceability of any other provision
of this Agreement. Further, if any provision of this Agreement is ruled invalid
or unenforceable by a court of competent jurisdiction because of a conflict
between the provision and any applicable law or public policy, the provision
will be redrawn to make the provision consistent with and valid and enforceable
under the law or public policy.

 

11.         NO SET-OFF BY THE EXECUTIVE. The existence of any claim, demand,
action or cause of action by the Executive against the Employer, or any
Affiliate of the Employer, whether predicated upon this Agreement or otherwise,
will not constitute a defense to the enforcement by the Employer of any of its
rights hereunder.

 

12.         NOTICE. All notices and other communications required or permitted
under this Agreement will be in writing and, if mailed by prepaid first-class
mail or certified mail, return receipt requested, will be deemed to have been
received on the earlier of the date shown on the receipt or three (3) business
days after the postmarked date thereof. In addition, notices hereunder may be
delivered by hand, facsimile transmission or overnight courier, in which event
the notice will be deemed effective when delivered or transmitted. All notices
and other communications under this Agreement must be given to the parties
hereto at the following addresses:

 

16 

 

 

If to the Employer:

 

Howard Bank

 

6011 University Boulevard

Suite 370

Ellicott City, MD 21043

 

Attn: Chief Executive Officer, Lead Independent Director and Governance

          Committee Chair

 

With copy to:

 

Frank C. Bonaventure, Jr.

OBER | KALER

100 Light Street

Baltimore, Maryland 21202

 

If to the Executive:

Robert A. Altieri

2814 Shadow Roll Court

Glenwood, Maryland 21738

 

13.          ASSIGNMENT. Neither party hereto may assign or delegate this
Agreement or any of its rights and obligations hereunder without the written
consent of the other party hereto.

 

14.          WAIVER. A waiver by the Employer of any breach of this Agreement by
the Executive will not be effective unless in writing, and no waiver will
operate or be construed as a waiver of the same or another breach on a
subsequent occasion.

 

15.          ARBITRATION. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, will be settled by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. The decision of the arbitration panel will be final and binding on
the parties, and judgment upon the award rendered by the arbitration panel may
be entered by any court having jurisdiction thereof.

 

16.          ATTORNEYS’ FEES. In the event that the parties have complied with
this Agreement with respect to arbitration of disputes and litigation ensues
between the parties concerning the enforcement of an arbitration award and the
Executive must employ separate legal counsel, the Employer shall advance to the
Executive, within thirty (30) days after receiving copies of invoices submitted
by Executive, any and all reasonable attorneys’ fees and expenses incurred with
preparing, investigating and litigating such action, proceeding or suit. The
Executive must reimburse the Employer for any and all advances that exceed the
first $5,000 advanced to the Executive for such legal expenses only if and to
the extent that a final decision by a court of competent jurisdiction has
determined that the Executive is not entitled to receive any amounts due or to
enforce any of the rights under this Agreement.

 

17 

 

 

17.          APPLICABLE LAW. This Agreement will be construed and enforced under
and in accordance with the laws of the State of Maryland. The parties agree that
any appropriate state court located in Howard County, Maryland, will have
jurisdiction of any case or controversy arising under or in connection with this
Agreement and will be a proper forum in which to adjudicate such case or
controversy. The parties consent to the jurisdiction of such courts.

 

18.          INTERPRETATION. Words importing the singular form shall include the
plural and vice versa. The terms “herein”, “hereunder”, “hereby”, “hereto”,
“hereof” and any similar terms refer to this Agreement. Any captions, titles or
headings preceding the text of any article, section or subsection herein are
solely for convenience of reference and will not constitute part of this
Agreement or affect its meaning, construction or effect.

 

19.          ENTIRE AGREEMENT. This Agreement embodies the entire and final
agreement of the parties on the subject matter stated in the Agreement. No
amendment or modification of this Agreement will be valid or binding upon the
Employer or the Executive unless made in writing and signed by both parties. All
prior understandings and agreements relating to the subject matter of this
Agreement are hereby expressly terminated.

 

20.          RIGHTS OF THIRD PARTIES. Nothing herein expressed is intended to or
will be construed to confer upon or give to any person, firm or other entity,
other than the parties hereto and their permitted assigns, any rights or
remedies under or by reason of this Agreement.

 

21.          SURVIVAL. The obligations of the Executive pursuant to Sections 5,
6, 7, 8 and 9 will survive the termination of the employment of the Executive
hereunder for the period designated under each of those respective sections.

 

[Signature Page Follows]

 

18 

 

 

IN WITNESS WHEREOF, the Employer and the Executive have executed and delivered
this Agreement as of the date first shown above.

 

  Employer:       HOWARD BANK         By: /s/ Mary Ann Scully     Mary Ann
Scully     Chief Executive Officer         Executive:         /s/ Robert A.
Altieri   Robert A. Altieri

 

19 

 

